          Case 1:19-cr-00828-ALC Document 159 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,



                                                                  19-CR-828 (ALC)
                       - against -
                                                                  SCHEDULING ORDER

BRANDON JOHNSON et al,

                  Defendants.
--------------------------------------------------------------X


ANDREW L. CARTER, JR., United States District Judge:



        Since there are a limited number of courtrooms that are spacious enough to accommodate

the physical distancing required to protect jurors, the parties, and the public against the

COVID-19 pandemic, a committee in the SDNY manages the scheduling of jury trials.

Although we requested December 6, the committee has given us December 14, 2021 as the start

date for this trial.



        I will hold a final pretrial conference on December 9 at 2:00 p.m. in Courtroom 1306 of

40 Foley Square. Jury selection will take place in the Jury Assembly Room in 500 Pearl Street

on December 14, 2021 at 9:30 a.m. Immediately following jury selection, the trial will launch in

a yet-to-be determined courtroom.



        The previously entered schedule for the filing of motions in limine, jury instructions and

voir dire requests remains in place. I exclude time under the Speedy Trial Act from December 6
         Case 1:19-cr-00828-ALC Document 159 Filed 09/21/21 Page 2 of 2




to December 14 to allow defense counsel more time to prepare for trial. In addition, I exclude

this brief period of time to safeguard the health of the defendants, counsel for both sides, and the

public. I find that the ends of justice outweigh the interests of the defendants and the public in a

Speedy Trial. 18 U.S.C. § 3161.



SO ORDERED.


Dated:         September 21, 2021
               New York, New York

                                                          /s/ Andrew L. Carter, Jr.
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge
